Citation Nr: 0830445	
Decision Date: 09/09/08    Archive Date: 09/16/08

DOCKET NO.  05-35 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased (compensable) rating for left ear 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York, that denied the benefit sought on 
appeal.  The veteran, who had active service from November 
1966 to November 1968, appealed that decision, and the case 
was referred to the Board for appellate review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board's review of the claims file reveals that further 
action on the claim for an increased rating for the veteran's 
service-connected left ear hearing loss is necessary prior to 
final appellate review.

The claims file reflects that the veteran is currently 
assigned a noncompensable evaluation for his left ear hearing 
loss and the veteran essentially contends that the current 
evaluation assigned for his left ear hearing loss does not 
accurately reflect the severity of that disability.  The 
evidence for consideration in this case includes VA 
audiometric evaluations performed in May 2004 and July 2005 
and private hearing examinations performed in August 2005.  
The Board notes that results obtained from private 
audiometric testing are not valid for evaluations purposes 
due to the fact that VA examinations follow a protocol that 
is mandated by law. 38 C.F.R. § 4.85.  However, a private 
hearing examination in August 2005 detected more significant 
hearing loss and VA records indicate a gradual worsening of 
the veteran's hearing loss.  Additionally, in several 
statements, the veteran reported that his service-connected 
left ear hearing loss had become more severe since his last 
examination.  

The United States Court of Appeals for Veterans Claims (the 
Court) has held that where the veteran claims that a 
disability is worse than when originally rated, and the 
available evidence is too old to adequately evaluate the 
current state of the condition, VA must provide a new 
examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 
(1992).  Because the veteran claims that his hearing loss has 
increased in severity since the most recent VA examination in 
July 2005, over three years ago, and because the medical 
evidence appears to offer some support for the veteran's 
contentions, the Board finds that a new examination is 
necessary to reach a decision on this claim.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the veteran will be notified 
when further action on his part is required.  Accordingly, 
the case is REMANDED for the following action:

1.  The RO/AMC should contact the veteran 
and inquire as to whether he has had any 
treatment for his hearing loss since 2005.  
If the veteran indicates that he has 
received any pertinent treatment, the 
RO/AMC should obtain and associate those 
records with the claims file.

2.  The veteran should be afforded an 
audiological examination to determine the 
severity of his left ear hearing loss.  
Any and all indicated evaluations, studies 
and tests deemed necessary by the examiner 
should be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file, and 
following this review and examination, the 
examiner is requested to report complaints 
and clinical findings pertaining to the 
veteran's hearing loss in detail.  A clear 
rationale for any opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the veteran's 
claim file or in the alternative, the 
claims file itself, must be made available 
to the examiner for review. 

When the requested development has been completed the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


